Case: 1:20-cv-02753 Document #: 1-2 Filed: 05/06/20 Page 1 of 3 PageID #:86




                         Exhibit B
      Case: 1:20-cv-02753 Document #: 1-2 Filed: 05/06/20 Page 2 of 3 PageID #:87



March 4, 2020

Via Electronic Mail (tmfortner@lkqcorp.com)

Terry Fortner
LKQ Corporation
500 West Madison Street
Suite 2800
Chicago, IL 60661

                Re:    Collision Parts Covered by GM’s Design Patents

Dear Terry:

        According to General Motors (GM) https://www.genuinegmparts.com/collision-repair-faqs:

         “Certain GM collision parts are protected by United States design patents. This means
that unlicensed making, using, and/or selling of a protected part could constitute an
infringement of a GM design patent. It’s important to know this because the use of non-OEM
parts on newer Chevrolet, Buick, GMC, or Cadillac vehicles could constitute an infringement of
a GM design patent.” A current list of GM Patented parts can be found on GM’s website
https://www.genuinegmparts.com/src/pdf/Patented-Parts-list-for-GGMP-JAN2020.pdf

        CCC respects intellectual property (“IP”) owner rights and expects suppliers
participating in CCC parts to ensure their parts are not infringing on design patents. In
comparing LKQ Corporation’s parts to GM’s patented parts, it appears your company is selling
Aftermarket/Non-OEM parts that appear on GM’s patented parts list. Exhibit A identifies some
examples of LKQ Corporation’s in-stock Aftermarket/Non-OEM parts where GM claims there
are no licensees for their design patents.

        Please remove these parts and any other parts where applicable design patents have not
been licensed from GM. Please implement corrective actions in your upstream supply chain
processes to avoid offering parts that infringe on IP owner’s rights. If you feel your parts do not
infringe on GM design patents, please provide specifics that can be shared with GM or contact
General Motors directly.

        Thank you for your attention to this matter.

                                              Sincerely yours,



                                              Joseph Allen
                                              SVP & GM, Automotive Services
                                              CCC Information Services

cc:   Kevin J. Kane, Senior Vice President, General Counsel and Secretary, CCC (via email)
      Robert Levels, Assistant General Counsel, CCC (via email)
      Robert Jabjiniak, Vice President, CCC (via email)
    Case: 1:20-cv-02753 Document #: 1-2 Filed: 05/06/20 Page 3 of 3 PageID #:88

                                                                     March 4, 2020
                                                                            Page 2

Exhibit A:
                 Design
                 Patent    Supplier’s
OEM_PART_NUM     Grant #   PART_STOCK_NUM
23470665         D786743   GM1036176
39117892         D824825   GM1230463
42554958         D812532   GM1230456C
84107966         D786743   GM1230456
84108166         D828261   GM1036176
84108166         D828261   GM1103203
84108166         D828261   GM1138104
84108167         D828261   GM1103203
84108167         D828261   GM1139104
84112271         D840285   GM1038243
84112272         D840285   GM1039243
84188294         D818903   GM1230465C
84388399         D818903   GM1230465C
84391966         D818903   GM1230465C
84431667         D803731   GM1200752
84507085         D818903   GM1230465C
